Case: 19-50282      Document: 00515378400         Page: 1    Date Filed: 04/10/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals

                                    No. 19-50282
                                                                              Fifth Circuit

                                                                            FILED
                                  Summary Calendar                      April 10, 2020
                                                                       Lyle W. Cayce
UNITED STATES OF AMERICA,                                                   Clerk


                                                 Plaintiff-Appellee

v.

CHRISTIAN JAMES,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:17-CR-918-1


Before HIGGINBOTHAM, HO, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Christian James appeals the 235-month, within-guidelines sentence
imposed following his guilty-plea conviction of possession with intent to
distribute more than 500 grams of methamphetamine. He asserts that the
Government breached the plea agreement. He bases his challenge on the
alleged, erroneous obstruction-of-justice enhancement pursuant to U.S.S.G.
§ 3C1.1 and the alleged, erroneous denial of a reduction for acceptance of


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-50282     Document: 00515378400     Page: 2    Date Filed: 04/10/2020


                                  No. 19-50282

responsibility under U.S.S.G. § 3E1.1. The Government moves to dismiss the
appeal based upon the appellate waiver in James’s plea agreement, pursuant
to which James explicitly waived his right to appeal his sentence on any ground
(subject to exceptions not here at issue).
      A defendant may waive the right to appeal if the waiver is knowing and
voluntary. United States v. McKinney, 406 F.3d 744, 746 (5th Cir. 2005).
Preliminarily, James concedes that our precedent forecloses his argument that
his appellate waiver is unenforceable because he could not have knowingly and
voluntarily waived his appellate rights before his sentence was imposed. See,
e.g., United States v. Melancon, 972 F.2d 566, 567-68 (5th Cir. 1992).
      James insists that the appellate waiver was not knowing and voluntary
because he relied upon, and the Government breached, an implicit promise
that “any enhancement sought by the [G]overnment would be made consistent
with the Sentencing Guidelines.” We have held that a defendant may raise a
claim for breach of an implicit promise in a plea agreement even though the
agreement also contained an appellate waiver. United States v. Cluff, 857 F.3d
292, 297, 300 (5th Cir 2017). However, James concedes that, because he did
not argue the existence of such an implicit promise (or that the Government
breached it) in the district court, our review is for plain error only. See United
States v. Kirkland, 851 F.3d 499, 502-03 (5th Cir. 2017).
      We apply general principles of contract law to interpret the terms of a
plea agreement and generally will not look beyond the agreement’s four
corners if it is unambiguous. United States v. McClure, 854 F.3d 789, 793 (5th
Cir. 2017). James cites no ambiguity in the plea agreement or any other basis
in the record supporting the existence of the implicit promise he posits (which,
we note, would essentially obviate the waiver contained in his plea agreement
if countenanced), and we decline to look beyond the clear appellate waiver



                                        2
    Case: 19-50282     Document: 00515378400      Page: 3   Date Filed: 04/10/2020


                                  No. 19-50282

contained within the four corners of his plea agreement. See id. We likewise
decline to consider James’s assertion, raised for the first time in his reply, that
the Government should be judicially estopped from relying upon the appellate
waiver. See United States v. Rodriguez, 602 F.3d 346, 360 (5th Cir. 2010).
      The record reflects that James agreed that he had read, understood, and
voluntarily agreed to the terms of his plea agreement, and he acknowledges
that the district court specifically admonished him regarding the appeal waiver
during his plea colloquy. “Because [James] indicated that he had read and
understood the plea agreement, which includes an explicit, unambiguous
waiver of appeal, the waiver was both knowing and voluntary.” McKinney, 406
F.3d at 746. The plain language of the waiver bars his substantive challenges
to the § 3C1.1 increase and the denial of a § 3E1.1 decrease.              See id.
Accordingly, we GRANT the Government’s motion and DISMISS the appeal.




                                        3